 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA DAVIS BLAND,                               Case No. 1:18-cv-01358-JDP
12                        Plaintiff,                    SCREENING ORDER
13            v.                                        FINDINGS AND RECOMMENDATIONS TO
                                                        DISMISS CASE FOR FAILURE TO STATE
14    JERRY BROWN, et al.,                              CLAIM

15                        Defendants.                   ECF No. 1

16                                                      OBJECTIONS, IF ANY, DUE WITHIN 14
                                                        DAYS
17
                                                        ORDER DIRECTING CLERK OF COURT TO
18                                                      ASSIGN CASE TO DISTRICT JUDGE

19

20          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
21   under 42 U.S.C. § 1983. Plaintiff’s complaint, filed October 2, 2018, ECF No. 1, is before the
22   court for screening under 28 U.S.C. § 1915A. Plaintiff alleges that the he has been “[u]nlawfully
23   incarcerated for the past 20 years” because he is “one of the private American people [and] thus
24   not [subject] to their state’s statutes, codes, regulations, etc.” ECF No. 1 at 5, 7. Plaintiff’s
25   complaint is frivolous. Therefore, we recommend that plaintiff’s claims be dismissed with
26   prejudice.
27

28

                                                         1
 1           I.      SCREENING AND PLEADING REQUIREMENTS

 2           A district court must screen a prisoner’s complaint that seeks relief against a governmental

 3   entity, its officer, or its employee. See 28 U.S.C. § 1915A(a). The court must identify any

 4   cognizable claims and dismiss any portion of the complaint that is frivolous or malicious, fails to

 5   state a claim upon which relief may be granted, or seeks monetary relief from a defendant who is

 6   immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 7           A complaint must contain a short and plain statement that plaintiff is entitled to relief,

 8   Fed. R. Civ. P. 8(a)(2), and provide “enough facts to state a claim to relief that is plausible on its

 9   face,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). The plausibility standard does not

10   require detailed allegations, but legal conclusions do not suffice. See Ashcroft v. Iqbal, 556 U.S.

11   662, 678 (2009). If the allegations “do not permit the court to infer more than the mere

12   possibility of misconduct,” the complaint states no claim. Id. at 679. The complaint need not

13   identify “a precise legal theory.” Kobold v. Good Samaritan Reg’l Med. Ctr., 832 F.3d 1024,

14   1038 (9th Cir. 2016) (quoting Skinner v. Switzer, 562 U.S. 521, 530 (2011)). Instead, what

15   plaintiff must state is a “claim”—a set of “allegations that give rise to an enforceable right to

16   relief.” Nagrampa v. MailCoups, Inc., 469 F.3d 1257, 1264 n.2 (9th Cir. 2006) (en banc)

17   (citations omitted).

18           The court must construe a pro se litigant’s complaint liberally. See Haines v. Kerner, 404

19   U.S. 519, 520 (1972) (per curiam). However, the court may dismiss a pro se litigant’s complaint

20   “if it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim
21   which would entitle him to relief.” Hayes v. Idaho Corr. Ctr., 849 F.3d 1204, 1208 (9th Cir.

22   2017) (quoting Nordstrom v. Ryan, 762 F.3d 903, 908 (9th Cir. 2014)).

23           II.     THE COMPLAINT

24           Plaintiff is a California state prisoner. ECF No. 1 at 1. He names four defendants: Jerry

25   Brown, the former governor of California; Xavier Becerra, the attorney general of California; the

26   County of Fresno Superior Court; and the County of San Diego Superior Court. Id. at 2.
27   Plaintiff alleges that he is “one of the private American people [and] thus not [subject] to their

28   state’s statutes, codes, regulations, etc.” Id. at 7. Plaintiff argues, in essence, that because he is a

                                                         2
 1   “private citizen,” he is not subject to the control of the government or its laws. See id. 8-11. He

 2   seeks damages, declaratory relief, and to be released from prison. Id. at 7.

 3          III.      DISCUSSION

 4          Plaintiff’s complaint fails to state a claim because his allegations are implausible. See

 5   Iqbal, 556 U.S. 678-79. Amendment to his complaint would be futile because plaintiff’s

 6   theory—that the laws do not apply to him—is frivolous. See Neitzke v. Williams, 490 U.S. 319,

 7   325 (1989) (“[A] complaint, containing as it does both factual allegations and legal conclusions,

 8   is frivolous where it lacks an arguable basis either in law or in fact.”). Furthermore, to the extent

 9   that plaintiff seeks to challenge his state conviction and obtain release from prison, that action

10   would have to be brought through a timely habeas petition. See Heck v. Humphrey, 512 U.S. 477,

11   486-87 (1994).

12          IV.       ORDER

13          The clerk of court is directed to assign this case to a district judge, who will preside over

14   this case. The undersigned will remain as the magistrate judge assigned to the case.

15          IV.       RECOMMENDATION

16          We recommend that plaintiff’s complaint, ECF No. 1, be dismissed with prejudice for

17   failure to state a claim for relief. The undersigned submits the findings and recommendations to

18   the district judge presiding over this case under 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the

19   Local Rules of Practice for the United States District Court, Eastern District of California. Within

20   fourteen days of the service of the findings and recommendations, plaintiff may file written
21   objections to the findings and recommendations with the court. That document should be

22   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge

23   will review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C). Plaintiff’s failure

24   to file objections within the specified time may result in the waiver of rights on appeal. See

25   Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014).

26
27

28

                                                        3
 1

 2
     IT IS SO ORDERED.
 3

 4
     Dated:    April 18, 2019
 5                              UNITED STATES MAGISTRATE JUDGE
 6

 7

 8   No. 203
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                4
